Title: To Thomas Jefferson from Samuel Latham Mitchill, 28 April 1823
From: Mitchill, Samuel Latham,Ouviere, Felix Pascalis
To: Jefferson, Thomas


                        Sir
                        
                            Newyork,
                            april 28th 1823
                        
                    The Linnean Society of Paris in electing you one of its honorary members, has of course informed you that since its organization, the 24th day of may has been selected for a fite botanique annually. It is also recommended, as you know, to non-resident members, to associate wherever they can, and to establish similar celebrations. There being several associates in Newyork, an intention has been expressed of honouring the anniversary of Linnean’s birth, in a becoming manner at the garden of Mr Prince in Flushing. We beleive it respectful to give you information of this design, for the execution of which several preparatory steps have been taken already. We shall think of you on the occasion; since we feel an assurance that you will not disapprove an attempt to render science popular and attractive. We have the honour to assure you of our high & particular respect
                        
                    Samuel L Mitchill}HonoraryMembersFelix Pascalis, M.D.